Citation Nr: 0301130	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 
10 percent, for pain and residuals of a left knee injury.

2.  Entitlement to a temporary total evaluation due to 
hospitalization for treatment of a service connected right 
wrist condition requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from March 1995 to 
July 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and April 2002 
rating decisions which denied entitlement to an increased 
evaluation, in excess of 10 percent, for pain and 
residuals of a left knee injury and entitlement to a 
temporary total evaluation due to hospitalization for 
treatment of a service connected right wrist condition 
requiring convalescence, respectively.  The veteran 
submitted a notice of disagreement in December 2000 with 
regard to the left knee claim, and in April 2002 with 
regard to the right wrist claim.  The RO issued a 
statement of the case in May 2001, with regard to the left 
knee claim, and in August 2002 with regard to the right 
wrist claim.  A substantive appeal was received from the 
veteran in May 2001, with regard to the left knee claim, 
and in November 2002 with regard to the right wrist claim.


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a hearing in this 
case.  

The Board notes that on his VA Form 9 (Appeal to the Board 
of Veterans' Appeals), dated in May 2001, the veteran 
checked a box indicating his desire for a hearing before a 
Member of the Board at the local RO (travel board 
hearing).  

The Board notes that the claims folder contains a form VA-
8.  This form, completed by the RO, indicates that the 
veteran had requested a hearing in Washington D.C.  A 
careful review of the entire claims folder and all 
correspondence and records of contact from the veteran 
fail to show that the veteran has at any time requested a 
central office hearing in Washington D.C.  

The claims file contains no further correspondence 
regarding any Board hearing from the RO to veteran, and no 
communication from the veteran that can be construed as a 
request to withdraw his request for a travel board 
hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the 
RO for the following action:

The RO should take the necessary steps 
to schedule the veteran for a travel 
board hearing at the earliest available 
opportunity.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




